 1

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   ARLENE M. BROWN,
                                                            NO. C17-1354 RSM
10                          Plaintiff,
                                                            STIPULATED MOTION AND ORDER
11          v.                                              TO EXTEND DEADLINES ON
                                                            REMAND
12   THE BOEING COMPANY and EMPLOYEE
     BENEFIT PLANS COMMITTEE,
13
                            Defendants.
14
                 STIPULATED MOTION TO EXTEND DEADLINES ON REMAND
15
            The Parties hereby file this stipulated motion pursuant to LCR 7(d)(1) and 10(g) to
16
     request that the Court extend the deadlines previously set for the remand of Plaintiff’s claim for
17
     benefits to Defendant the Employee Benefit Plans Committee (“Committee”). The Parties
18
     respectfully submit that good cause exists to extend the deadlines on remand while the Parties
19
     explore alternate methods of resolving this matter. In support of their Stipulated Motion, the
20
     Parties state as follows:
21
            1.      On June 3, 2019, the Parties made a Stipulated Motion to Stay Case Pending
22
     Remand to Employee Benefit Plans Committee. ECF 76. The Parties therein agreed that, within
23
     105 days of the Court entering an order staying the federal court proceedings in this matter,


                                                                           TOUSLEY BRAIN STEPHENS PLLC
     STIPULATED MOTION AND ORDER TO EXTEND DEADLINES ON                       1700 Seventh Avenue, Suite 2200
                                                                                  Seattle, Washington 98101
     REMAND                                                                 TEL. 206.682.5600  FAX 206.682.2992
 1   “Plaintiff (through her counsel) shall . . . submit any comments, documents, records, or other

 2   information she so chooses to the Committee for its review.” ECF 76 at 2–3. The Parties further

 3   agreed that the Committee would “then have 60 days to render its determination on Plaintiff’s

 4   claim, which may be extended an additional 60 days pursuant to 29 C.F.R. § 2560.503-

 5   1(i)(1)(i).” Id. at 3.

 6           2.       The Court entered an order granting the Parties’ Stipulated Motion to Stay Case

 7   Pending Remand to Employee Benefit Plans Committee on June 4, 2019. ECF 77. The Court

 8   directed the Parties to file a joint status report within 180 days of entry of the order. Id. The

 9   proceedings in this matter have therefore been stayed pending a remand to the Employee

10   Benefit Plans Committee of Plaintiff’s administrative claim.

11           3.       Plaintiff’s initial deadline to submit any comments, documents, records, or other

12   information to the Committee for its review was September 17, 2019. The Parties agreed and

13   stipulated that good cause existed to extend that deadline, and on September 16, 2019, they

14   made a stipulated motion to extend those deadlines on remand. See ECF 78. The Court granted

15   the Motion, see ECF 79, and Plaintiff’s deadline to provide materials to the Employee Benefit

16   Plans Committee for Review is October 17, 2019. The Court thereafter granted a further motion

17   to extend Plaintiff’s deadline to November 18, 2019. See ECF 81.

18           4.       The Parties hereby stipulate and agree that good cause exists to extend

19   Plaintiff’s November 18, 2019 deadline to provide materials to the Employee Benefit Plans

20   Committee by one more week. The Parties therefore stipulate to extend that deadline to

21   November 25, 2019.

22           4.       The Parties further agree that the Committee will then have 60 days to render its

23   determination on Plaintiff’s claim, which may be extended an additional 60 days pursuant to



                                                                              TOUSLEY BRAIN STEPHENS PLLC
     STIPULATED MOTION AND ORDER TO EXTEND DEADLINES ON                          1700 Seventh Avenue, Suite 2200
                                                                                     Seattle, Washington 98101
     REMAND                                                                    TEL. 206.682.5600  FAX 206.682.2992
 1   29 C.F.R. § 2560.503-1(i)(1)(i).

 2           5.     The Parties have been ordered to file a joint status report no later than January 3,

 3   2020, see ECF 79, and they respectfully propose that their status report deadline remain the

 4   same.

 5           WHEREFORE, the Parties jointly ask the Court to extend the Parties’ deadlines on

 6   remand as set forth above.

 7           IT IS SO STIPULATED.

 8           DATED this 18th day of November, 2019.

 9    By: s/Kaleigh N. Powell                          By: s/Hillary E. August
      TOUSLEY BRAIN STEPHENS PLLC                      MORGAN, LEWIS & BOCKIUS LLP
10    Chase C. Alvord, WSBA # 26080                    Deborah S. Davidson (pro hac vice)
      Kaleigh N. Powell, WSBA # 52684                  Hillary E. August (pro hac vice)
11    1700 Seventh Avenue, Suite 2200                  77 West Wacker Drive
      Seattle, Washington 98101                        Chicago, Illinois 60601
12    Tel.: 206.682.5600                               Tel.: 312.324.1000
      Fax: 206.682.2992                                Fax: 312.324.1001
13    calvord@tousley.com                              deborah.davidson@morganlewis.com
      kpowell@tousley.com                              hillary.august@morganlewis.com
14
      Attorneys for Plaintiff                          By: s/Laurence A. Shapero
15                                                     OGLETREE DEAKINS NASH
                                                       SMOAK & STEWART, P.C.
16                                                     Laurence A. Shapero, WSBA #31301
                                                       1201 Third Avenue, Suite 5150
17                                                     Seattle, WA 98101
                                                       Tel.: 206.876.5301
18                                                     Fax: 206.693.7058
                                                       laurence.shapero@ogletree.com
19
                                                       Attorneys for Defendants The Boeing
20                                                     Company and The Boeing Company
                                                       Employee Benefit Plans Committee
21
                                                 ORDER
22
             The Court hereby grants the Parties’ Stipulated Motion to Extend Deadlines on
23
     Remand. The Parties are directed to file a joint status report no later than January 3, 2020.


                                                                            TOUSLEY BRAIN STEPHENS PLLC
     STIPULATED MOTION AND ORDER TO EXTEND DEADLINES ON                        1700 Seventh Avenue, Suite 2200
                                                                                   Seattle, Washington 98101
     REMAND                                                                  TEL. 206.682.5600  FAX 206.682.2992
 1
            DATED this 20th day of November 2019.
 2

 3                                           A
                                             RICARDO S. MARTINEZ
 4                                           CHIEF UNITED STATES DISTRICT JUDGE

 5

 6
     Presented by:
 7
     TOUSLEY BRAIN STEPHENS PLLC
 8
     s/Kaleigh N. Powell
 9   Chase C. Alvord, WSBA # 26080
     Kaleigh N. Powell, WSBA # 52684
10
     Attorneys for Plaintiff
11
     MORGAN, LEWIS & BOCKIUS LLP
12
     s/Hillary E. August
13   Deborah S. Davidson (pro hac vice)
     Hillary E. August (pro hac vice)
14
     OGLETREE DEAKINS NASH
15   SMOAK & STEWART, P.C.

16   s/Laurence A. Shapero
     Laurence A. Shapero, WSBA #31301
17
     Attorneys for Defendants The Boeing Company and
18   The Boeing Company Employee Benefit Plans Committee

19

20

21

22

23



                                                              TOUSLEY BRAIN STEPHENS PLLC
     STIPULATED MOTION AND ORDER TO EXTEND DEADLINES ON         1700 Seventh Avenue, Suite 2200
                                                                    Seattle, Washington 98101
     REMAND                                                   TEL. 206.682.5600  FAX 206.682.2992
